Citation Nr: 1021048	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part 
denied entitlement to service connection for bilateral 
hearing loss.

In November 2009, the Board remanded the Veteran's claim for 
additional development.  As this development has been 
completed, the case has been returned to the Board for 
further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Current bilateral hearing loss is the result of noise 
exposure in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002);  
38 C.F.R. §§ 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating his claim.

Legal Criteria- Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred bilateral hearing loss 
as a result of in-service noise exposure.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The March 2006, April 2008, and March 2010 VA audiology 
examinations demonstrate a bilateral hearing loss disability 
as auditory thresholds were above 40 decibels and speech 
recognition scores using the Maryland CNC Test were less than 
94 percent bilaterally.  Therefore, the Veteran has satisfied 
the first element of service connection-a current 
disability.  

The Veteran reported in his September 2006 notice of 
disagreement and October 2007 VA Form 9 that he was exposed 
to loud noise from a nearby landing zone for jets as a 
stevedore and from gunfire during training as a military 
police officer.  

The Veteran is competent to report this exposure, and it is 
consistent with his duties as a military police officer 
serving in Vietnam.  Jandreau, 492 F.3d at 1377; see also 
Buchanan, 451 F.3d at 1337.  A May 2007 response to a request 
for service treatment records shows that the Veteran's 
records were lost in a fire at the National Personnel Records 
Center facility in 1973.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  Given these heightened duties, the Veteran's 
competent reports of in-service noise exposure and the 
absence of contradictory evidence, the Board finds that the 
Veteran's statements are sufficient to satisfy the second 
element of service connection-an in-service injury.  

The remaining question is whether the currently diagnosed 
bilateral sensorineural hearing loss is etiologically related 
to the in-service noise exposure.  After reviewing the claims 
folder and the Veteran's statements, the March 2010 examiner 
concluded that the current hearing loss was as likely as not 
due to in-service acoustic noise exposure.  

The examiner noted that while training for service in the 
military police, the Veteran had to fire his weapon many 
times and stated that it was a well-established auditory fact 
that sound pressure from handguns exceeds 150 decibels.  The 
examiner also stated that the previous reason for the denial 
of service connection, specifically that the "condition 
neither occurred in nor was caused by service," was 
speculative and likely erroneous given what is known today 
about acoustic trauma from gunfire. 

 The examiner concluded that as the Veteran's hearing acuity 
was not tested upon separation from service, and given his 
testimony regarding acoustic trauma, the benefit of the doubt 
rested with the Veteran.  

The Board notes that there is some evidence of noise exposure 
as a civilian, inasmuch as service personnel records show 
civilian employment as a riveting machine operator from 1950 
to 1951; but there is no evidence relating the pre-service 
noise exposure to the current hearing loss.  

In addition, the VA examiner reviewed the claims file 
containing the reports of pre-service exposure, but concluded 
that the current hearing loss was related to the in-service 
noise exposure.  There is no opinion of record to contradict 
that of the VA examiner.  

The Board, therefore, concludes that evidence is in favor of 
the grant of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


